DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and  9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al., US 2011/0084267 (corresponding to US 8,816,349; hereafter Yamazaki’267), in .

In re Claim 1, Yamazaki’267 discloses a semiconductor device (Figs. 8) comprising a first transistor 430a and a second transistor 430b over an insulating surface 412 (Fig. 8A, [0221-0234]).
Yamazaki’267 does not specify that the first transistor, comprising: a first insulating layer; a first semiconductor layer over the first insulating layer; a second insulating layer over the first semiconductor layer; and a first conductive layer overlapping with the first semiconductor layer with the second insulating layer interposed therebetween, wherein a part of the first insulating layer overlaps with the first semiconductor layer and protrudes in a thickness direction, wherein the first insulating layer comprises a first region that overlaps with the first semiconductor layer and a second region that does not overlap with the first semiconductor layer and has a thickness smaller than the first region, wherein a part of the first conductive layer is positioned over the region and a  lower surface of the part is positioned below a lower surface of the first semiconductor layer, the second transistor, comprising: a second semiconductor layer over the first insulating layer; the second insulating layer over the second semiconductor layer; a second conductive layer overlapping with the second semiconductor layer with the second insulating layer interposed therebetween; and a third conductive layer overlapping with the second semiconductor layer with the first insulating layer interposed therebetween, wherein a part of the first insulating layer overlaps with the second semiconductor layer and protrudes in the thickness direction,  wherein the first insulating layer comprises a third region that overlaps with the second semiconductor layer and a fourth region that does not overlap with the second 
The difference between the Applicant’s claim 1 and Yamazaki’267’s reference is in the specified structure of the first translator 230a and the second transistor 430b.
Sasagawa teaches a semiconductor device wherein a the first transistor (Figs. 1), comprising: a first insulating layer 106; a first semiconductor layer 102 over the first insulating layer 106; a second insulating layer 104 over the first semiconductor layer 102; and a first conductive layer 105 overlapping with the first semiconductor layer 102 with the second insulating layer 104 interposed therebetween, wherein a part of the first insulating layer 106 overlaps with the first semiconductor layer 102 and protrudes in a thickness direction, wherein the first insulating layer 106 comprises a first region 1R (Fig. A) that overlaps with the first semiconductor layer 102 and a second region 2R that does not overlap with the first semiconductor layer 102 and has a thickness 2T smaller than the first region 1R, wherein a part P of the first conductive layer 105 is positioned over the second region 2R and a lower surface of the part P is positioned below a lower surface of the first semiconductor layer 102 (Figs. 1, 5, and A; [0040 – 0207]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Yamazaki’267’s first transistor 430a with Sasagawa’s transistor of Fig. 1, to provide a semiconductor device that is suitable for miniaturization and to provide a highly reliable semiconductor device as taught by Sasagawa ([0011]).
Yamazaki’803 teaches a second transistor (Figs. 1), comprising: a second semiconductor layer 406 over the first insulating layer 402; the second insulating layer 412 over the second 3R (Fig. B) that overlaps with the second semiconductor layer 406 and a fourth region 4R that does not overlap with the second semiconductor layer 406 and has a thickness smaller than the third region 3R, and wherein a part P of the second conductive layer 404 is positioned over the fourth region 4R and a lower surface of the part P is positioned below a lower surface of the second semiconductor layer 406a (Figs. 1 and B; [0030-0044]).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig, A. Sasagawa’s Fig. 1 annotated to show the details cited


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig. B. Yamazaki’803’s Fig. 1B annotated to show the details cited

In re Claim 9, Yamazaki’267 taken with Sasagawa and Yamazaki’803 discloses the semiconductor device according to any one of claim 1 to claim 8, wherein a thickness 1T of the first region 1R is greater than or equal to 1.2 times and less than or equal to 10 times a thickness 2T of the second region 2R (Fig. A).
In re Claim 10, Yamazaki’267 taken with Sasagawa and Yamazaki’803 discloses the semiconductor device according to claim 1, wherein a gradient of a side surface of the first region 1R is continuously changed from a portion in contact with a bottom end of the first semiconductor layer 102 to the second region 2R (Fig. A), and wherein a gradient of a side surface of the third region 3R is continuously changed from a portion in contact with a bottom end of the second semiconductor layer 406a to the fourth region 4R (Fig. B).
In re Claim 2, Yamazaki’267 discloses a semiconductor device (Figs. 8) comprising a first transistor 430a and a second transistor 430b over an insulating surface 412 (Fig. 8A, [0221-0234]).

Sasagawa teaches a semiconductor device wherein the first transistor, comprising: a first insulating layer 106; a first semiconductor layer 102 over the first insulating layer 106; a second insulating layer 104 over the first semiconductor layer 102; and a first conductive layer 105 overlapping with the first semiconductor layer 102 with the second insulating layer 104 interposed therebetween, wherein a part of the first insulating layer 106  overlaps with the first semiconductor layer 102 and protrudes in a thickness direction, wherein the first insulating layer 106 comprises a first region 1R (Fig. A) that overlaps with the first semiconductor layer 102 and a second region 2R that does not overlap with the first semiconductor layer 102 and has a thickness 2T smaller than the first region 1R, wherein a part P of the first conductive layer 105 is positioned over the second region 2R and a lower surface of the part P is positioned below a lower surface of the first semiconductor layer 102, wherein the second insulating layer 104 is in contact with a side surface of the first region 1R, an upper surface of the second region 2R, and an upper surface and a side surface of the first semiconductor layer 102 102 (Figs. 1, 5, and A; [0040 – 0207]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Yamazaki’267’s first transistor 430a with Sasagawa’s transistor of Fig. 1, to provide a semiconductor device that is suitable for miniaturization and to provide a highly reliable semiconductor device as taught by Sasagawa ([0011]).
Yamazaki’803 teaches a semiconductor device wherein a second transistor, comprising: a second semiconductor layer 406a over the first insulating layer 402; the second insulating layer 412 over the second semiconductor layer 406a; a second conductive layer 404 overlapping with 3R (Fig. B) that overlaps with the second semiconductor layer 406a and a fourth region 4R that does not overlap with the second semiconductor layer 406a and has a thickness smaller than the third region 3R, wherein a part P of the second conductive layer 404 is positioned over the fourth region 4R  and a lower surface of the part P is positioned below a lower surface of the second semiconductor layer 406a, and wherein the second insulating layer 412 is in contact with a side surface of the third region 3R, an upper surface of the fourth region 4R, and an upper surface and a side surface of the second semiconductor layer 406a (Figs. 1 and B; [0040-0202])
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the second transistor 430b of Yamazaki’267 with transistor of Yamazaki’803, to provide a transistor having a high on-state current as taught by Yamazaki’803 ([0011]).

In re Claim 3, Yamazaki’267 discloses a semiconductor device (Figs. 8) comprising a first transistor 430a and a second transistor 430b over an insulating surface 412 (Fig. 8A, [0221-0234]).
Yamazaki’267 does not specify that the first transistor, comprising: a first insulating layer; a first semiconductor layer over the first insulating layer; a second insulating layer over the first semiconductor layer; and a first conductive layer overlapping with the first semiconductor layer with the second insulating layer interposed therebetween, wherein a part of the first 
Sasagawa teaches a semiconductor device wherein the first transistor, comprising: a first insulating layer 106; a first semiconductor layer 102 over the first insulating layer 106; a second insulating layer 104 over the first semiconductor layer 102; and a first conductive layer 105 overlapping with the first semiconductor layer 102 with the second insulating layer 104 1R (Fig. A) that overlaps with the first semiconductor layer 102 and a second region 2R that does not overlap with the first semiconductor layer 102 and has a thickness smaller than the first region 1R, wherein a part P of the first conductive layer 105 is positioned over the second region 2R and a lower surface of the part P is positioned below a lower surface of the first semiconductor layer 102, wherein an upper surface shape of the second insulating layer 104 is substantially equal to an upper surface shape of the first conductive layer 105 (Figs. 1, 5, and A; [0040 – 0207]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Yamazaki’267’s first transistor 430a with Sasagawa’s transistor of Fig. 1, to provide a semiconductor device that is suitable for miniaturization and to provide a highly reliable semiconductor device as taught by Sasagawa ([0011]).
Yamazaki’803 teaches a second transistor (Figs. 1), comprising: a second semiconductor layer 406a over the first insulating layer 402; a third insulating layer 412 over the second semiconductor layer 406a; a second conductive layer 404 overlapping with the second semiconductor layer 406a with the third insulating layer 412 interposed therebetween; and a third conductive layer 413 overlapping with the second semiconductor layer 406a with the first insulating layer 402 interposed therebetween, wherein a part of the first insulating layer 402 overlaps with the second semiconductor layer 406a and protrudes in the thickness direction, wherein the first insulating layer 402 comprises a third region 3R  that overlaps with the second semiconductor layer 406a and a fourth region 4R that does not overlap with the second semiconductor layer 406a and has a thickness smaller than the third region 3R, wherein a part P 4R and a lower surface of the part P is positioned below a lower surface of the second semiconductor layer 406a, and wherein an upper surface shape of the third insulating layer 412 is substantially equal to an upper surface shape of the second conductive layer 404 (Figs. 1 and B; [0040-0202])
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the second transistor of Yamazaki’267 with transistor of Yamazaki’803, to provide a transistor having a high on-state current as taught by Yamazaki’803 ([0011]).

Allowable Subject Matter
Claims 4-8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 4: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 4 as: “the fifth region and the sixth region comprise a first element, and wherein the first element is any one or more of phosphorus, boron, magnesium, aluminum, and silicon”, in combination with limitations of Claim 1 on which it depends.
In re Claim 6: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 6 as: “the first semiconductor layer comprises a fifth region that does not overlap with the first conductive layer, wherein the second semiconductor layer comprises a sixth region that does not overlap 
In re Claim 11: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 11 as: “an upper surface of part of the second conductive layer is positioned below the lower surface of the second semiconductor layer”, in combination with limitations of Claim 1 on which it depends.
In re Claim 12: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 12 as: “the second metal oxide film and the fourth metal oxide film have higher crystallinity than the first metal oxide film and the third metal oxide film”, in combination with limitations of Claim 1 on which it depends.
In re Claim 13: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 13 as: “the pixel portion comprises the first transistor, and wherein the driver circuit portion comprises the second transistor”, in combination with limitations of Claim 1 on which it depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893